Citation Nr: 0812564	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  03-25 163	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to service connection for degenerative 
disease of the lumbar spine.

2.  Entitlement to an award of a total disability evaluation 
based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from December 1958 to 
May 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran does not have degenerative disease of the 
lumbar spine that is related to his military service.  

2.  The veteran's service-connected disabilities (right 
shoulder arthritis and right shoulder scar) do not combine to 
preclude substantially gainful employment; the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  


CONCLUSIONS OF LAW

1.  The veteran does not have degenerative disease of the 
lumbar spine that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).  

2.  The criteria for an award of TDIU have been not been met.  
38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.15, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
and November 2001, May and September 2005, and January 2006.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claims.  
The RO also provided a statement of the case (SOC) and two 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews of issues on appeal and the text of 
the relevant portions of the VA regulations.  

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), because the veteran's service connection claim will 
be denied, these questions are not now before the Board.  
Consequently, a remand of the service connection question is 
not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of his claims.  The AOJ 
and the veteran have both expended significant efforts to 
obtain evidence in support of the veteran's claimed in-
service motor vehicle accidents and associated injuries, as 
well as averred post-service treatment at VA medical 
facilities.  All these efforts have been without success.  

The veteran avers that he was involved as a passenger in a 
bus accident in Germany in 1960 or 1961, and that he was 
taken to the Army hospital in Frankfurt, where, he contends, 
he was treated for back, thigh, and knee injuries.  The 
veteran's SMRs contain no record of this accident or 
injuries, and the veteran's own attempts to obtain related 
records have been fruitless.  In any event, at a July 2005 
hearing before the undersigned Veterans Law Judge, the 
veteran testified that the onset of his claimed spine 
disability was related to a 1978 motor vehicle accident in 
Florida, not to the averred bus accident.  He mentioned the 
bus accident, but attributed his shoulder injury to that, 
though the SMRs do not indicate that his March 1965 shoulder 
surgery was related to any specific trauma.  In a October 
2002 statement related to his Social Security Administration 
(SSA) disability claim, he also expressed belief that the bus 
accident had nothing to do with his current disabilities.  

With the single exception of a handwritten notice of an 
orthopedic appointment in July 1988, VA records of treatment 
described by the veteran in the 1980s are not to be found.  
An August 2002 letter to the veteran indicates that a search 
of both the Nashville and Murfreesboro, Tennessee, VA Medical 
Centers found no records from the 1980s.  

The U.S. Army and Joint Services Records Research Center 
(JSRRC) has indicated that it can find no evidence of a Jeep 
accident said to have occurred in Korea in which the veteran 
avers he was injured, and there were no relevant records 
found in a search of inpatient records at the hospital at 
Osan Air Force Base in the Republic of Korea for the time 
period in which the veteran believed he was treated there 
following the averred Jeep accident.  The veteran avers that 
his two claimed motor vehicle accidents, one in Florida in 
1978, and a Jeep accident in Korea in 1980, both occurred 
while he was on temporary duty (TDY) orders, suggesting that 
might be a reason they are not documented in the veteran's 
records.  Of record is a May 1979 authorization for six TDY 
trips from Osan AB to either Kansan AB or Taegu AB during the 
period from late May 1979 through the end of August 1979.  
The U.S. Air Force Personnel Center could not provide records 
of the veteran's claimed TDY orders because they are not kept 
in the Air Force's Master Personnel Record.  

Similarly, records of the averred 1978 accident in Florida 
are not available, nor are there any treatment records from 
the Tampa General Hospital showing post-accident treatment of 
the veteran.  VA has no duty to inform or assist that was 
unmet.

II.  Lumbar Spine

The veteran has a currently diagnosed back disorder that he 
contends is related to one or more of the motor vehicle 
accidents he says he was involved in while in military 
service.  The veteran's SMRs show an April 1965 entry 
characterized as a back pain complaint, which resulted in an 
osteotomy of the head of the right humerus.  (The veteran has 
been service connected since 1984 for a right shoulder 
disability arising from residuals of his in-service shoulder 
surgery, currently characterized by VA as arthritis.)  There 
is, however, no history of any complaint of or treatment for 
any spine injury in the veteran's SMRs, and none of the 
reports of his in-service examinations contains either 
complaints or clinical findings of a spine disability.  
Moreover, the record contains no medical evidence of 
complaint or treatment related to the spine until nearly 20 
years after the veteran's retirement from service.  

Of record is a June 1999 letter from the chief executive 
officer of a towing company for whom the veteran had worked 
in Tampa, Florida.  The gist of the letter is that the 
company was being bought out, that the veteran's employment 
contract was not going to be renewed by the new owner, and 
that the CEO could not, in good conscience, recommend the 
veteran for employment because the veteran's back problems 
"have gotten worse," impeding his ability to inspect 
wreckers in a timely fashion.  

Records from the Social Security Administration (SSA) show 
that the veteran was granted SSA disability benefits 
effective from December 1999.  Those records contain findings 
that the veteran is disabled according to SSA standards due 
to right shoulder disability and degenerative disc disease of 
the lumbar spine with mild narrowing at L5-S1.  

The SSA records include the report of an evaluation conducted 
in February 2001 for the Tennessee Disability Determination 
Service by T. Fisher, D.O.  Dr. Fisher noted that the veteran 
told him that he had been employed as an office manager for 
20 years by a towing firm in Florida, but had left due to 
lay-off; the reason for the lay-off was not specified in Dr. 
Fisher's report.  The veteran complained to Dr. Fisher of 
"long-standing low back pain during the last two years."  
Dr. Fisher determined that there were no neurological 
deficits noted on examination, and that the veteran should be 
able to perform jobs that require standing and ambulating, 
lifting objects weighing 10-15 pounds.  

A February 2001 letter from the veteran describes treatment 
given by chiropractor Victory Palffy over a six-week period 
beginning in June 2000.  The letter also contains an 
endorsement by Dr. Palffy expressing an opinion that the 
deterioration of the veteran's disc more likely than not 
started over twenty-five years previously.  No rationale or 
explanation was provided in support of this opinion.  

Also of record are treatment records from Robert Canon, M.D., 
documenting treatment in June and July 2003.  Relying on the 
veteran's report of an automobile accident in 1978 and of 
multiple treatments in "military clinics concerning back 
pain over the years since 1980," Dr. Canon opined that it is 
reasonable to assume that the condition of his back is now a 
result of the cumulative trauma over the past 25 years, and 
that it would therefore be military related.  Dr. Canon did 
not explain his term "cumulative trauma," other than to 
note that the current degenerative changes in the veteran's 
spine are the result of the cumulative effect of "all 
traumas that he has been involved in his lifetime," 
including injuries sustained in the averred 1978 motor 
vehicle accident.  

The veteran has been afforded two VA examinations in 
connection with his spine claim.  A May 2001 examiner noted 
that the veteran had mild scoliosis curvature towards the 
right on the lower part of the thoracic spine, and that the 
muscles palpated in that area were tense.  The veteran could 
flex forward to 112 degrees, limited by pain.  X-ray 
examination revealed spurs from vertebrae and mild disc 
narrowing at L5-S1; there was degenerative joint disease in 
the lumbosacral spine area.  The examination request did not 
specifically ask the examiner for an opinion as to whether 
the veteran's spine disability was related to his military 
service, and no opinion was expressed.  

The veteran was also examined in November 2007, with a 
request to provide a medical opinion as to the probabilities 
that any degenerative process of the lumbar spine was due to 
or a result of the veteran's period of military service.  The 
examiner noted that the veteran's claims file had been 
reviewed.  The veteran reported that he injured his back in a 
motor vehicle accident while in service and was treated at a 
civilian hospital.  He reported that he could not remember if 
he ever reported the incident to, or was treated by, the 
military coincident to this reported accident.  He also 
reported the averred Jeep accident in Korea, and treatment at 
the Army hospital in Seoul, Korea.  

Review of CT examination in 2002 revealed degenerative disc 
disease at L5-S1, with chronic compression deformity superior 
endplate of L1.  November 2007 X-rays revealed mild 
degenerative change involving articulate facet joints at L4-
L5, and L5-S1, with no evidence of the compression fracture 
noted in the CT report.  The examiner diagnosed degenerative 
disc disease of the lumbar spine.  

The examiner's opinion was that it was less likely as not 
that the veteran's degenerative disc disease of the lumbar 
spine was related to his military service.  In support of 
this opinion, she noted that there was no record of the 
veteran's averred motor vehicle accidents and also noted that 
there is no record of treatment for back complaints in the 
1980s.  Notwithstanding that he told her that he had 
complained of back pain as early as 1961, the examiner noted 
that the veteran's SMRs contain no spine-related complaints, 
and, significantly, none of his periodic physical 
examinations showed either back-related complaints from the 
veteran, or clinical findings of any back-related 
abnormality.  

The examiner also cited medical literature that concluded 
that degenerative arthritis affecting the spine typically 
affects individuals over the age of 60 years, and that, as of 
2001, the date of the earliest back treatment records on 
file, the veteran was 60 years old.  The examiner 
additionally noted that advanced age is one of the strongest 
risk factors associated with osteoarthritis, and reported 
that the National Health and Nutrition Examination Survey 
found the prevalence of osteoarthritis was less than 0.1 
percent in those aged 25 to 34 years old, versus a rate of 
over 80 percent in people over the age of 55, which findings 
were consistent with earlier studies.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).   

Here, there is medical evidence of a current disability, 
degenerative disc disease of the lumbar spine and arthritis.  
However, there is no medical evidence of any related in-
service injury or disease, and no persuasive medical evidence 
of a nexus between any current disability and any in-service 
disease or injury.  

As noted, the veteran's SMRs are completely silent regarding 
any complaint or treatment of the spine.  Also as noted, 
extensive efforts to obtain supporting medical documentation 
of treatment related to the veteran's averred in-service 
motor vehicle accidents have been fruitless.  Even if it were 
conceded that the veteran was involved in both the 1978 
accident in Florida and the 1980 Jeep accident in Korea, 
there is no medical evidence of any injury related to either 
accident.  Most telling is the complete absence of complaint 
in the veteran's SMRs, including the absence of any spine-
related complaints or clinical findings on any of his several 
in-service medical examinations.  

The Board also finds that there is no continuity of 
symptomatology after service, which supports the conclusion 
reached by the VA reviewer that current disability is not 
traceable to service.  As noted, the first objective evidence 
of a back disability does not appear in the record until 
about 2001.  In this regard, the Board notes that the veteran 
told Dr. Fisher in February 2001 that his lumbar pain had 
been ongoing for only two years.  Equally significant is the 
fact that, when the veteran submitted his initial disability 
claim to VA in October 1984, the claim was only related to 
his right shoulder disability-he did not mention any spine 
complaint or disability at all, strongly suggesting the 
absence of any chronic problem due to in-service accident.  

The Board acknowledges that the veteran's private medical 
care providers, Drs. Palffy and Canon, have expressed 
opinions that the veteran's spine disability is related to 
his military service, but finds that neither opinion, 
individually or collectively, is as convincing as that 
provided by the VA examiner who had access to the veteran's 
complete file, and provided a detailed rationale for her 
opinion.  

First, the Board finds that these private opinions are not 
helpful medical opinions because they rely not only on the 
veteran's reports of in-service motor vehicle accidents, but 
also on his reports of unspecified back injuries incurred or 
aggravated in those accidents, and reported but undocumented 
treatment in the years immediately after service.  The 
absence of problems for so many years and the veteran's 
failure to mention such a problem when he first filed a claim 
make the information on which these opinions are predicated 
inaccurate.

While the veteran is competent as a layperson to describe 
events such as motor vehicle accidents, there is no evidence 
of record showing that the veteran has the specialized 
medical education, training, and experience necessary to 
render competent medical opinion as to the injuries he avers 
resulted from these accidents.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  See also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (discussing competency of 
lay observations of obvious medical conditions such as 
varicose veins); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (holding that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional).  
Here, the veteran has asserted that he was in motor vehicle 
accidents that are not documented, and that he received 
treatment for unspecified back complaints, also not 
documented.  He is not competent to identify degenerative 
disc disease or arthritis, he has not reported a 
contemporaneous medical diagnosis, and he has not described 
any symptoms following his averred motor vehicle accidents 
that support his later diagnosis of degenerative disc 
disease.  As noted above, the absence of evidence for so many 
years and the veterans failure to mention such a problem when 
he filed his 1984 claim tends to refute the veteran's version 
of events, at least as to his having had continued problems 
after the in-service accidents.  This part of the veteran's 
version of events is not supported and therefore not 
believable.  Because the VA examiner's opinion is supported 
by this absence of continued problems, it is more persuasive 
than the other opinions.  

Moreover, the Board notes that Dr. Palffy offered no 
rationale or explanation whatsoever in support of his opinion 
that the deterioration of the veteran's disc more likely than 
not started over twenty-five years previously.  As for Dr. 
Canon's opinion, the Board notes that he specifically relied 
on the veteran's reports of multiple treatments over the 
years since 1980, which averment is not supported by the 
medical evidence of record.  Moreover, Dr. Canon's statement 
that the veteran's current back disability would be military-
related because it is reasonable to assume that his current 
back condition is now a result of the cumulative trauma over 
the past 25 years, does not attempt to either identify "all 
traumas that he has been involved in his lifetime" or to 
even speculate as to what part of "all the traumas," the 
reported in-service motor vehicle accidents played in causing 
the veteran's current degenerative disc disease.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current degenerative disc disease is not traceable 
to disease or injury incurred in or aggravated during active 
military service.

III.  TDIU

The veteran contends that he is unemployable as a result of 
his service-connected disabilities.  Total disability is 
considered to exist when there is any impairment that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a)(1) (2007).  Total ratings are authorized for any 
disability or combination of disabilities for which the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).  

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2007) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  Here, the veteran is currently 
service connected for a single disability, degenerative 
arthritis of the right shoulder, currently evaluated as 30 
percent disabling.  Award of TDIU therefore is not warranted 
based on disability percentages.  38 C.F.R. § 4.16(a).  

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).  

The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of service-connected 
disability(ies), is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  Moreover, as already noted, 
an inability to work due to non-service-connected 
disabilities or age may not be considered.  38 C.F.R. §§ 
4.14, 4.19.  In making its determination, VA considers such 
factors as the extent of the service-connected disabilities, 
and employment and educational background.  38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

In this regard, the Board notes that the veteran has averred 
that he did not work for the first eight years after leaving 
service because of his back disability.  In support of this 
contention, he has supplied SSA records showing no reported 
income in the seven years after service.  However, there is 
no evidence showing that the veteran's not working during 
these years is in any way related to any disability, service-
related or not.  As noted, there are no records of medical 
treatment, other than his service-connected right shoulder 
disability, during those years.  

As noted, in his February 2001 report, Dr. Fisher opined that 
there were no neurological deficits noted on examination, no 
restrictions to gripping or manipulating objects, and that 
the veteran should be able to perform jobs that require 
standing and ambulating, lifting objects weighing 10-15 
pounds.  

Included in the records is a May 2002 physical capacities 
evaluation showing that the veteran has some physical 
limitations consisting of limits in the weight he can lift, 
much of which appears to be related to his service-connected 
right shoulder disability, which affects movement of the 
right arm.  There are additional limitations in movements 
related to twisting, bending at the waist, crouching, and 
climbing ladders.  The report notes, however, that the 
restrictions to working eight hours per day, five days per 
week, are imposed by pain in the back, knees, and hips, none 
of which is service connected.  There are limits to neck 
movement as well, but the veteran is not service connected 
for any neck disability.  The evaluation also noted 
limitations involving standing, sitting, and walking around.  

This evaluation also contains attached daily progress notes 
indicating that the bulk of the veteran's complaints were 
related to his back, with some related to his knee, hip and, 
occasionally, his legs, with little mention made of his 
service-connected right shoulder disability.  Nowhere in the 
evaluation is there an opinion that the veteran is 
unemployable, let alone unemployable due to his service-
connected right shoulder disability.  

It is undisputed that, if he were working, the veteran's 
right shoulder disability would have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2007).  Given the lack of evidence showing 
unusual disability with respect to the right shoulder that is 
not contemplated by the rating schedule, the Board concludes 
that a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.


ORDER

Entitlement to service connection for degenerative disease of 
the lumbar spine is denied.

Entitlement to an award of a total disability evaluation 
based on individual unemployability (TDIU) is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


